Opinión disidente del
Juez Asociado Señor Negrón García.
Desde su génesis el ser humano jamás ha negado al árbol su enlace con la Vida. Así, los antiguos acuñaron esa concep-ción de vitalidad en la frase que hoy perdura: “el árbol de la vida.” Y es que la savia del árbol, como la sangre, parece sustentar y sostener el cuerpo natural en que habitamos. Las virtudes acuden fácilmente en su elogio. Desde el signo visible de una presencia que agrada, que sosiega y vivifica, hasta *115funciones que la vida moderna nos descubre para lo que sólo parecía fruto y paisaje. Los ojos se enriquecen, se pueblan de su imagen que hermosea. Todo parece acrecentarse en reposo con su sola presencia: el árbol habla de paz, de alivio, de sombra y de cobijo, mientras la tierra despoblada de flora se nos antoja zona de desamparo y desconsuelo. El entorno urbano de nuestro tiempo, que con frecuencia surge a costa de la dolorosa eliminación del árbol existente, recurre de nuevo a la plantación de otro y le asigna funciones impor-tantes. Su valor ecológico es incuestionable. Mejora la vida humana, la limpia y purifica, y permite su disfrute en un ni-vel más alto de pulcro bienestar. No sólo lo ocupa en la confi-guración del paisaje que el hombre inventa a gusto y volun-tad, sino que, al igual que en el pasado, el árbol puede cum-plir con el oficio de delimitador de propiedades.
Se imponen, sin embargo, unas consideraciones que no invalidan este inventario de'virtudes. Como ocurre en varias áreas, la actual vida urbana puertorriqueña exhibe unos per-files de conducta que obligan a examinar otros aspectos rela-cionados con la presencia del árbol. Las consideraciones son innegables: la alta densidad poblacional y la continua segre-gación del espacio constituyen factores que limitan su pre-sencia y la sujetan a unos cánones que es necesario observar. Los árboles, en toda su indiscutible magnificencia, pueden constituir motivo de incomodidad y discordia.
Frente a esa panorámica, es menester revisitar la norma-tiva tradicional del Código Civil e insuflarle una interpreta-ción acorde con los tiempos que permita lidiar con justicia controversias de este género. La nueva situación creada por el urbanismo espiral exige un reconocimiento de esa reali-dad. La salida feliz e ideal a disputas generadas por las inno-vaciones suscitadas por el mantenimiento de los árboles en la comunidad urbana es el arreglo amistoso entre vecinos. Siempre es preferible la solución amigable al recurso judicial, que a la postre resultará más costoso y molestoso, y en *116lugar de aunar propicia el distanciamiento vecinal. Expon-gamos su trasfondo procesal y fáctico.
I
El 20 de julio de 1988 los esposos Vélez-Vega, González-Ramírez y Flores-Rivera presentaron en el Tribunal Superior, Sala de Mayagüez, una demanda (enmendada una se-mana después) contra el Dr. José R. Látimer por daños y perjuicios, al amparo del Art. 277 del Código de Enjuicia-miento Civil de Puerto Rico, 32 L.P.R.A. see. 2761.(1) Alega-ron respectivamente ser dueños de tres (3) predios colin-dantes con una finca del doctor Látimer. Según las alega-ciones quinta y sexta, en dicha finca “a todo lo largo de la colindancia este, tiene allí sembrado árboles corpulentos de gran follaje —de mangó, quenepas, teca y otros— que du-rante todo el año sus hojas, ganchos secos, frutas y saban-dijas invaden y afectan el uso y disfrute de [sus] propieda-des ... [y] que ello ha producido el que los demandantes hayan tenido que incurrir en el triple de gastos para la lim-pieza de sus patios”. Solicitud de revisión, Exhibit III, pág. 8. Adujeron que esa situación constituía un estorbo y una limitación a sus derechos propietarios, y que en múlti-ples ocasiones —personalmente y por escrito— le habían so-licitado la eliminación de “dichos árboles y éste se ha[bía] *117negado a ello, alegando que él no fue el que los sembró”. Solicitud de revisión, Exhibit III, págs. 8-9. Solicitaron que fueran removidos. Además, cada uno reclamó $10,000 por alegados daños, más las costas, gastos y honorarios de abo-gado. Previa citación, Látimer contestó y negó expresa-mente todas las alegaciones, excepto la quinta y la sexta antes transcritas, sobre las cuáles no formuló respuesta al-guna.
La vista del caso se celebró el 15 de noviembre de 1988. No desfiló prueba testifical. La documental —Exhibit I (A-D) a V— por estipulación, consistió de cuatro (4) fotografías a co-lores, tres (3) cartas y fotocopias de los textos de los Arts. 527 y 528 del Código Civil, 31 L.P.R.A. sees. 1803 y 1804. Con dicha prueba y las alegaciones de las partes quedó el caso sometido.
El 6 de diciembre de 1989 el ilustrado foro de instancia (Hon. Hiram A. Sánchez Martínez, Juez) dictó sentencia fun-dada en los Arts. 527 y 528 del Código Civil, supra, que esta-blecen:

See. 1803. Arboles

No se podrá plantar árboles cerca de una heredad ajena sino a la distancia autorizada por las ordenanzas o la costum-bre del lugar, y en su defecto a la de dos metros de la línea divisoria de las heredades si. la plantación se hace de árboles altos, y a la de 50 centímetros si la plantación es de arbustos o árboles bajos.
Todo propietario tiene derecho a pedir que se arranquen los árboles que en adelante se plantaren a menor distancia de su heredad.

Sec. 1804: Ramas y raíces de árboles

Si las ramas de algunos árboles se extendieren sobre una heredad, jardines o patios vecinos, tendrá el dueño de éstos derecho a reclamar que se corten en cuanto se extiendan so-bre su propiedad, y si fueren las raíces de los árboles vecinos las que se extendiesen en el suelo de otro, el dueño del suelo en que se introduzcan podrá cortarlas por sí mismo dentro de su heredad.
*118Luego de exponer que el demandado Látimer “se allanó a que se decidiera [la] controversia de conformidad con lo que disponga la ley”, se pronunció del siguiente modo:

I

Los demandantes son dueños de varios predios de terreno que colindan con la finca del demandado. De la prueba docu-mental surge que en la finca del demandado hay varios árboles en o cerca de la colindancia cuyas ramas se extienden a las propiedades de los demandantes. Presumimos que otro tanto ocurre con las raíces de dichos árboles.
I — I hH
El Art. 527 del Código Civil (31 LPKA sec. 1803) dispone lo siguiente:
“No se podrá plantar árboles cerca de una heredad ajena sino a la distancia autorizada por las ordenanzas o la costum-bre del lugar, y en su defecto a la de dos metros de la línea divisoria de las heredades si la plantación se hace de árboles altos, y a la de 50 centímetros si la plantación es de arbustos o árboles bajos.
Todo propietario tiene derecho a pedir que se arranquen los árboles que en adelante se plantaren a menor distancia de su heredad.”
De igual modo, el Art. 528 (sec. 1804) expresa que:
“Si las ramas de algunos árboles se extendieren sobre una heredad, jardines o patios vecinos, tendrá el dueño de éstos derecho a reclamar que se corten en cuanto se extiendan sobre su propiedad, y si fueren las raíces de los árboles ve-cinos las que se extendiesen en el suelo de otro, el dueño del suelo en que se introduzcan podrá cortarlas por sí mismo den-tro de su heredad.”
Como puede apreciarse de la simple lectura de dichos ar-tículos, ambos regulan situaciones distintas. El Art. 527 re-*119gula la distancia mínima de los predios colindantes en que no se podrán sembrar o mantener árboles. El Art. 528 aplica a aquellos árboles sembrados a la distancia autorizada de la colindancia (a más de dos metros o cincuenta centímetros, según sea el caso) pero cuyas ramas o raíces se proyectan a los fundos ajenos. En el primer caso el derecho de los dueños de los predios colindantes es a pedir que se arranquen los árboles y, en el segundo, a exigir que se corten las ramas o raíces que se extiendan a sus propiedades.
HH HH HH
Con estos antecedentes se ordena al demandado a que en plazo no mayor de 30 días arranque todos los árboles que se encuentren sembrados a menos de cincuenta centímetros de la colindancia de los predios de los demandantes así como aquellos arbustos o árboles mayores de seis pies de altura que se encuentren sembrados a menos de dos metros de distancia de dichas colindancias. Deberá, también, cortar las ramas o raíces de cualquier árbol sembrado en su propiedad que se extendieren sobre los predios de los demandantes indepen-dientemente de la distancia a que se hallen sembrados.
Se le apercibe al demandado que el incumplimiento de esta orden podrá dar lugar a que se le encuentre incurso en desa-cato civil.
Se le condena además al pago de las costas y $500 de hono-rarios de abogado. (Énfasis nuestro y nota omitida.) Solicitud de revisión, Exhibit I, págs. 1-3.
Inconforme, Látimer acudió ante nos. Como errores, plantea que el tribunal de instancia debió desestimar la de-manda presentada por perturbación o estorbo público debido a insuficiencia de prueba, y que aplicó un derecho no rogado, alegado, probado, que versa sobre una materia distinta a la controversia.
HH HH
Ambos señalamientos han encontrado eco hoy en la sen-tencia del Tribunal. Coincidimos con la normativa expuesta *120de que las alegaciones sólo tienen el propósito de bosquejar a grandes rasgos la controversia y así notificar y apercibir a la parte contraria de las contenciones y reclamaciones en su contra. Sierra v. Tribunal Superior, 81 D.P.R. 554, 560 (1959); Moa v. E.L.A., 100 D.P.R. 573, 586 (1972); J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Proce-dimiento Civil, San Juan, Pubs. J.T.S., 1984, Vol. II, Cap. III, pág. 47.
Sin embargo, diferimos de la conclusión de que Látimer no fue debidamente notificado de la reclamación por el sólo razonamiento de que los demandantes no iniciaron su acción bajo el Art. 277 del Código de Enjuiciamiento Civil, supra, y en ningún momento hicieron alegaciones ni presentaron prueba para enmarcarla dentro del Art. 527 del Código Civil, supra. Ese análisis mayoritario es limitado. Está predicado en las conclusiones siguientes:
Las cuatro (tí fotografías. A lo sumo, lo que éstas prueban es la existencia de árboles y arbustos en la propiedad del de-mandado, cerca de la colindancia de dicha propiedad con la de los demandantes, y que algunas de las ramas de éstos pe-netran la propiedad de los demandantes.
Las tres (8) cartas. Éstas simplemente demuestran que los demandantes le hicieron varias reclamaciones al demandado relacionadas con las molestias que los árboles y arbustos en cuestión les ocasionaban.
La fotocopia de los artículos del Código Civil. No se consi-dera prueba. (Énfasis suplido.) Opinión mayoritaria, pág. 113.
En virtud de esas conclusiones, la sentencia sólo reco-noce que “las fotografías sí demostraron que algunas de las ramas de los árboles y arbustos se extendían a los patios de los demandantes [y ello] tuvo el efecto de enmendar las ale-gaciones de la demanda y establecer una reclamación al am-paro del Art. 528 del Código Civil, supra”. Opinión mayorita-ria, págs. 113-114. Por esa razón la mayoría opta únicamente por modificar el dictamen de instancia y, a tal efecto, elimina *121la orden de arrancar todos los árboles que se encuentren sembrados a menos de cincuenta (50) centímetros de la colin-dancia de los predios de los demandantes, así como aquellos arbustos o árboles mayores de seis (6) pies de altura que se encuentren sembrados a menos de dos (2) metros de distan-cia de dichas colindancias, y pagar los honorarios de abo-gado”. (Énfasis suprimido.) Opinión mayoritaria, pág. 114.
HH HH HH
De entrada, para confirmar totalmente el dictamen del tribunal de instancia bastaría simplemente recordar dos (2) principios procesales elementales. El primero, que “[l]as aseveraciones contenidas en cualquier alegación que re-quiera una alegación respondiente y que no se refieran al monto de los daños, se tendrán por admitidas si no se nega-ren ...” (Regla 6.4 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill), y la segunda, que son los hechos alegados en una de-manda y la prueba “los que determinan la clase de acción ... y no el nombre que le den las partes”. Cuevas Segarra, op. cit.; Regla 70 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
En el caso de autos es evidente que Látimer, al no repli-car o negar en su contestación la alegación quinta de la de-manda, esto es, que en su propiedad y “a todo lo largo de la colindancia este, tiene allí sembrado árboles corpulentos de gran follaje —de mangó, quenepas, teca y otros— que du-rante todo el año sus hojas, ganchos secos, frutas y saban-dijas invaden y afectan el uso y disfrute de las propiedades pertenecientes a los demandantes”, aceptó ese hecho esen-cial. (Énfasis suplido.) Solicitud de revisión, Exhibit III, pág. 8.
Esa realidad no contradicha sería suficiente para derro-tar los planteamientos de Látimer acogidos por la mayoría de este Tribunal. Con ello admitió la existencia de un es-torbo que el tribunal ordenó remediar. Las cuatro (4) foto-grafías lo evidencian. Aunque su reproducción en la fotoco-*122piadora disponible de este Tribunal no es a colores, hemos optado por unirlas como apéndice a este disenso, pues refle-jan y configuran, en estos extremos, la corrección de las apreciaciones del foro de instancia.
Más allá de toda inferencia y especulación puede visual-mente comprobarse: (1) la proximidad, gran altura, propaga-ción de las raíces y magnitud del follaje de algunos árboles; (2) su extensión horizontal hacia los patios de las propie-dades de los demandantes; (3) un sinnúmero de las raíces y troncos principales fueron y están sembrados en la misma colindancia y, sobre todo, (Jf) que debido a esa peculiar ubi-cación, es razonable concluir que estaban así sembrados al momento de construirse la verja de deslinde —cuya base ahora es de cemento— sobre la cual existe y se erige una de alambre eslabonado (“cyclone fence”), razón por la cual al-gunos árboles y troncos quedaron incrustados.
Ahora bien, si queremos hacer cumplida y total justicia, esta realidad física abre una nueva dimensión jurídica en cuanto a la razón de decidir (ratio decidendi). Nos referimos al instituto de servidumbre de medianería. No es suficiente la modificación acordada por la mayoría del Tribunal, como tampoco confirmar, por el fundamento procesal antes alu-dido, la sentencia del foro de instancia. Aunque a la postre los Arts. 527 y 528 del Código Civil, supra, sean aplicables, resulta indispensable examinar otras disposiciones perti-nentes. Acometamos esa tarea.
IV
Las propiedades no existen aisladas, como en el mundo an-tiguo, sino unidas o cercanas materialmente las unas a las otras, y esta contigüidad, esta conjunción, determina una se-rie de interferencias, unas queridas y otras no deseadas, pero de todas formas reales y existentes, que a su vez provocan múltiples relaciones entre los particulares, de la máxima importancia. El conjunto de reglas que las disciplinan se ha *123denominado derecho de vecindad, y acusa desde su naci-miento un relieve extraordinario, ya que se trata desde el primer momento de conciliar los intereses de uno y otro, en una síntesis de armonía. (Énfasis suplido.) F. Puig Peña, Compen-dio de Derecho Civil Español, 3ra ed., Madrid, Ed. Pirámide, 1976, Vol. II, pág. 137.
Como parte del conjunto de normas reguladoras del dere-cho vecinal, nuestro Código Civil, de herencia española, dis-pone una serie de normas que rigen las relaciones de predios contiguos, a cuyo amparo —bajo ciertas circunstancias— se presume la existencia de una servidumbre de medianería. A tal efecto, el Art. 508 del Código Civil preceptúa que se pre-sumirá la existencia de esta servidumbre “[e]n las cercas, vallados y setos vivos que dividen los predios rústicos”. 31 L.P.R.A. see. 1752.
Comenta Castán Tobeñas que “[s]e designa con la deno-minación —quizá poco exacta— de servidumbre de mediane-ría aquel conjunto de derechos y obligaciones que dimanan de la existencia y disfrute en común de una pared, cerca, vallado, etcétera, por parte de los dueños de edificios o pre-dios contiguos, separados por dichas divisiones”. (Nota omi-tida.) J. Castán Tobeñas, Derecho Civil español, común y forál, 13ra ed., Madrid, Ed. Reus, 1978, T. II, Vol. II, pág. 154. Ciertamente, y así lo confirma el propio Art. 515 del Código Civil nuestro, 31 L.RR.A. see. 1759, esta servidum-bre implica la existencia de una comunidad en cuanto a la titularidad del elemento común divisorio de los predios conti-guos.(2) Castán Tobeñas, op. cit., págs. 167-168.
Sobre el particular, en Monclova v. Blanco, 40 D.P.R. 305, 309-311 (1929), habíamos enfatizado que:
*124La pared [o elemento común] medianer[o] no ha sido ni puede ser consideradlo] nunca como propiedad dividida y de-terminada de cada uno de los colindantes de modo que cada uno de ellos puede atribuirse la propiedad y dominio exclu-sivo de la mitad contigua a su finca. Por el contrario, . . . [éste] ha sido considerad[o] siempre como propiedad común, como una comunidad de bienes de naturaleza indivisible en la que cada condueño adquiere el dominio en todas y en cada una de sus partes en la proporción de sus respectivas parti-cipaciones _“... En rigor, la medianería es una comunidad de bienes, una copropiedad, pero de carácter especial. . . . Cuando la ley concede a los copropietarios de un muro común el derecho de hacer en él alguna obra en interés exclusivo de quien la hace, y no en el de los demás copropietarios, seme-jante concesión no puede hacerse a mero título de copropie-dad, sino y al propio tiempo en virtud de un derecho de servi-dumbre. Para explicarse jurídicamente el aspecto por el cual la medianería tiene algo de servidumbre —gravamen en cosa ajena en beneficio de un fundo— nada mejor que analizar con-cretamente la relación que supone. El [elemento] medianero no es mío por entero, es de otro y mío —copropiedad;— pero ni el uno ni el otro podemos servirnos de él, para ciertos usos sobre todo, sino de un modo completo; todo el [elemento divi-sorio] en su integridad física sirve a los usos de los copropieta-rios —copropiedad indivisa — ; ahora bien: La indivisión del [elemento divisorio] y el uso de todo él por cada propietario, determinan el beneficio de quien lo usa, beneficio que se traduce en un gravamen que carga al otro propietario-” (Én-fasis en el original suprimido y énfasis suplido.)
Es evidente, pues, que servidos los propietarios de pre-dios colindantes de una hilera de árboles que separen sus respectivas fincas, el Código Civil expresamente les faculta a realizar en éstos ciertos actos característicos de la servidum-bre de medianería. En este sentido, el Art. 529 del Código Civil, 31 L.P.R.A. see. 1805, visualiza que los árboles que for-men parte de un seto vivo —“cercado de matas o arbustos vivos” (Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. II, pág. 1240)— habrán de *125presumirse medianeros, y cualquiera de los propietarios está facultado a exigir su derribo. Este articulado “parece autori-zar a cualquiera de los dueños para destruir árboles media-neros, lo que supone exigir la desaparición del objeto común por decisión unilateral de uno de los interesados”. J. Roca Juan, Comentarios al Código Civil y compilaciones for ales, Jaén, Ed. Rev. Der. Privado, 1978, T. VII, Vol. 2, pág. 186. No obstante, se requerirá el consentimiento de los colindantes si estos árboles tienen el propósito de servir de mojones que marquen los linderos de las propiedades. Roca Juan, op. cit., pág. 185.
A pesar que el Art. 511 del Código Civil, 31 L.P.R.A. see. 1755, dispone que la reparación, construcción y manteni-miento del elemento común medianero será costeado por todos los propietários que se sirvan de la medianería, es ne-cesario distinguir las normas aplicables en cuanto a la nece-sidad y consecuencias de las obras a realizarse. C. Melón Infante, En torno a la situación de medianería en el Código Civil español, XXXII (Núm. 3) Rev.„Jur. U.P.R. 255,305-306 (1963). Concurrimos con su opinión, al resumir los efectos de estas distinciones en las dos (2) reglas siguientes:
la) Los gastos de reparación, construcción o mantenimiento de la medianería serán de cuenta de los dos medianeros cuando se trate de circunstancias que afecten al elemento me-dianero en su condición de tal y que interesen por igual a ambos partícipes, siendo, por otra parte, circunstancias oca-sionadas por fuerza mayor, caso fortuito, uso de la cosa o vicio propio de la misma.
2a) Los gastos en cuestión serán, en cambio, de cuenta de uno solo de los medianeros: a) Cuando se trate de hacer frente a circunstancias que sólo tienen interés para uno de los media-neros, siendo por completo indiferentes para el otro. . . . b) Cuando se trate de hacer frente a circunstancias ocasionadas por culpa de uno solo de los medianeros.... c) Cuando entre los interesados hubiere un convenio al respecto. Melón In-fante, supra, págs. 307-308.
*126Por otro lado, la prerrogativa concedida al propietario co-lindante sobre los árboles medianeros no debe confundirse con las disposiciones del Art. 528 del Código Civil, supra, que aplicó el foro de instancia. Dicho artículo reconoce a todo propietario —sobre cuya finca se extiendan ramas prove-nientes de árboles del vecino— el derecho a reclamar su poda en la medida que le invadan, y en el caso de raíces, autoriza a cortar las que penetren en su suelo. La distinción radica en que este Art. 528 es de aplicación, exclusivamente, cuando los árboles son ajenos, mientras que el Art. 529, supra, entra en juego cuando éstos son medianeros.(3)
Estas diferencias nos presentan una bifurcación en la fuente estatutaria y en el camino judicial a seguir en la con-troversia de autos. Por la naturaleza de los árboles situados “a todo lo largo de la colindancia este” (solicitud de revisión, exhibit III, pág. 8) —sean medianeros o no— la solución ju-rídica a esta disputa precisará la aplicación de normas dis-tintas, aunque todas converjan como resultado final en su remoción o poda. Veamos.
V
En circunstancias como la de autos, a pesar de que no sirvan su propósito original —sea de seto o de mojones— los árboles que fueron plantados y se encuentran en la colindan-cia de las partes se presumen medianeros. Esta presunción, no rebatida, aplica a aquéllos incrustados en la verja de ce-mento y alambre eslabonado existente.
Asimismo, las fotografías demuestran la existencia de unos árboles que originalmente servían de seto o de mo-*127jones, pero que al construirse la verja que hoy separa los predios, quedaron fuera —a uno y otro lado— de esa nueva construcción. La razón es sencilla. El albañil fue capaz de darle forma recta al muro de cemento —con el asentimiento o tolerancia de los vecinos— sin embargo, igual precisión no se podía lograr con una hilera de árboles sujetos a los inexo-rables cambios y transformaciones de una naturaleza viva en constante crecimiento. En cuanto a estos árboles, es menes-ter recordar que el Art. 507 del Código Civil, 31 L.P.R.A. see. 1751, preceptúa que “[l]a servidumbre de medianería se re-girá por las disposiciones de esta parte y por las ordenanzas y usos locales en cuanto no se opongan a ella, o no esté pre-venido en la misma”. (Énfasis suplido.) Dado su carácter supletorio, y ausente una disposición al respecto, correspon-derá a cada vecino la propiedad de los árboles según el lado de la verja en que hayan quedado. Esta conclusión está fun-damentada en la renuncia de los vecinos a su derecho de me-dianería sobre los mismos.
En resumen, en el presente caso nos confrontamos con árboles en dos (2) situaciones distintas: los medianeros total o parcialmente incrustados en la colindancia, y los que están totalmente a cada lado de la valla, irrespectivo de que en algún momento formaron parte de un seto o fungieron como mojones delimitadores de las propiedades. Los primeros es-tán sujetos al Art. 529 del Código Civil, supra, y los se-gundos a los Arts. 527 y 528 del Código Civil, supra.
Los árboles medianeros —dado el carácter de servidum-bre-comunidad que nuestro código les brinda— pueden ser removidos unilateralmente por cualquiera de los vecinos. Puesto que la demanda de autos refleja que el remedio solici-tado es de interés exclusivo de los demandantes y la prueba no revela que las circunstancias que requieren su realización —el crecimiento desmedido de los árboles— fueran provo-cados por el demandado Látimer, como tampoco que existe convenio mutuo de realizar y costear la reconstrucción de la *128verja, corresponde a los primeros su realización y sufrago. Por no configurar la situación el elemento de culpa o negli-gencia necesario, resultaba improcedente la reclamación de daños en este concepto.
En cuanto a las raíces de los árboles que se encuentran fuera de la medianería y dentro de la propiedad del deman-dado Látimer, en la medida que penetren en el suelo de las propiedades de los demandantes recurridos pueden ser cor-tadas sin la intervención de Látimer. No obstante, las ramas de esos árboles que se extiendan más allá de la colindancia (sobre los predios de los demandantes) deberán ser podados por Látimer según le requirió el foro de instancia.
De ordinario, la negativa del dueño de los árboles a cortar las ramas sería remediable por vía de una inmediata acción judicial promovida por el vecino afectado —como una remo-ción de estorbos— con la consecuente concesión de daños. En el caso de autos, según antes indicado, Látimer aceptó la alegación quinta sobre estorbo; sin embargo, no desfiló prueba de los daños.
Finalmente, los autos y las fotografías nos permiten sos-tener el dictamen de instancia que ordena arráncar los ár-boles plantados a menor distancia de la visualizada en el Art. 527 del Código Civil, supra. No se presentó prueba sobre ordenanza o costumbres del lugar en la cual sostener autori-dad para que fueran plantados dentro de la distancia mínima provista supletoriamente en dicho artículo.
*129APÉNDICE I
[[Image here]]
NOTA DE LA COMPILADORA:
La indefinición gráfica se debe a la no disponibilidad de fotocopia a colores en el Tribunal y al tamaño reducido de los modelos. Una mejor definición de fotocopias se encuentra en el expediente de este caso en el Tribunal Supremo.
*130[[Image here]]
*131APÉNDICE II
[[Image here]]
[[Image here]]
NOTA DE LA COMPILADORA:
La indefinición gráfica se debe a la no disponibilidad de fotocopia a colores en el Tribunal y al tamaño reducido de los modelos. Una mejor definición de fotocopias se encuentra en el expediente de este caso en el Tribunal Supremo.

(1) Establece:
“Todo lo que fuere perjudicial a la salud, indecente u ofensivo a los sentidos, o que interrumpa el libre uso de la propiedad, de modo que impida el cómodo goce de la vida o de los bienes, constituye una perturbación que da lugar a una acción. Dicha acción podrá ser promovida por cualquier persona cuyos bienes hubieren sido perjudicados o cuyo bienestar presonal resulte menoscabado por dicha per-turbación; y la sentencia podrá ordenar que cese aquélla, así como decretar el resarcimiento de los perjuicios; lo aquí provisto no podrá aplicarse a las activi-dades relacionadas con el culto público practicado por las diferentes religiones; Disponiéndose, que nada de lo aquí dispuesto limitará los poderes de la Junta de Calidad Ambiental para promulgar los reglamentos a que está autorizada por ley.” 32 L.P.R.A. see. 2761.


(2) En lo pertinente, este Art. 515 dispone que “[c]ada propietario de una pared medianera podrá usar de ella en proporción al derecho que tenga en la mancomunidad”. (Énfasis suplido.) 31 L.P.R.A. see. 1759.


(3) Roca Juan, bajo el título Los árboles existentes en seto vivo medianero: la facultad de exigir su derribo, discute los Arts. 592 y 593 del Código Civil de España, equivalentes a los Arts. 528 y 629 del de Puerto Rico, respectivamente. J. Roca Juan, Comentarios al Código Civil y compilaciones forales, Jaén, Ed. Rev. Der. Privado, 1978, T. VII, Vol. 2, págs. 185-186.